In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-09-00047-CR
         ______________________________


      CLARENCE WESLEY HALEY, Appellant

                          V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the Sixth Judicial District Court
                 Lamar County, Texas
                Trial Court No. 22883




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION

        A Lamar County jury found Clarence Wesley Haley guilty of failing to register as a sex

offender. See TEX . CODE CRIM . PROC. ANN . art. 62.102 (Vernon 2006).1 The trial court sentenced

Haley, as an habitual offender, to forty-five years' imprisonment. See TEX . PENAL CODE

ANN . §§ 12.32(c)(1), 12.42(c) (Vernon Supp. 2008).

        In a companion appeal, cause number 06-09-00046-CR, also before this Court, Haley appeals

his second conviction for failing to register as a sex offender. In that case, Haley was also sentenced

to forty-five years' imprisonment. The sentences are to run concurrently. In cause number 06-09-

00046-CR, Haley raises one additional issue—that the indictment was fundamentally defective.

        Because the issues raised in each appeal are otherwise identical, for the reasons stated in our

opinion dated this day in Haley v. State, cause number 06-09-00046-CR, we reform the judgment

of the trial court to reflect the degree of offense to be a third-degree felony.




        1
          The statute on the judgment listed Section 62.10 of the Texas Code of Criminal Procedure
as the statute for the offense. This statute was redesignated as Article 62.102 effective September 1,
2005.

                                                   2
      We affirm the judgment, as reformed.



                                         Josh R. Morriss, III
                                         Chief Justice

Date Submitted:     October 8, 2009
Date Decided:       October 16, 2009

Do Not Publish




                                             3